Citation Nr: 1518345	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-44 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction has since been transferred to the Indianapolis, Indiana RO. 

In May 2011, the Veteran testified at an RO hearing before a Decision Review Officer.  A transcript of the hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file that contains documents that are duplicative of those contained in the paper claims file or irrelevant to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) reveals a pertinent appellate brief submitted by the Veteran's representative and documents that are duplicative of those in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate etiological opinion for the issue of entitlement to service connection for bilateral hearing loss.  

The Veteran was afforded a VA examination in June 2009 and addendum opinions in July 2009 and November 2014.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Regarding hearing loss, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, where additional information could assist in formulating an opinion, VA should attempt to obtain such information.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010) (providing that where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion).  

The Veteran has asserted that his hearing loss began during service and worsened since that time.  Here, the June 2009/July 2009 VA examiner relied on the absence of hearing loss complaints during service and normal hearing during service.  The November r2014 examiner also provided a negative opinion but noted that review of employee records would be helpful and relied on the lack of treatment post-noise exposure.  The examiners also stated that the medical literature does not support delayed-onset hearing loss.  However, as noted above, the absence of in-service evidence of a hearing disability is not fatal to a service connection claim and evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.  In addition, the examiners noted a normal whispered voice test at enlistment, but VA has acknowledged that the whispered-voice test is not scientific or accurate.  See VBA Training Letter 10-02 (March 2010) (noting that whispered voice tests are subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure).  For the foregoing reasons, an addendum opinion is necessary.

Next, the November 2014 examiner did not address pertinent private medical records that were of record as of March 2013.  Specifically, the Veteran's former employer conducted multiple routine audiograms between June 1965 and December 1998.  Moreover, it appears the AOJ failed to request the Veteran's complete treatment records from his employer even though a signed authorization and consent form is of record.  Finally, the July 2009 and November 2014 VA addendum opinions failed to discuss the Veteran's military occupational specialty (MOS) as a flightline aircraft mechanic in conjunction with the May 1958 and August 1959 Hearing Conservation tests showing the frequency and duration of noise exposure, the shifts in hearing levels and the absence of hearing protection, detailed in the.  These facts are relevant factors in determining the onset of noise induced hearing loss and must be discussed in any addendum opinion.

While on remand, current VA treatment records must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, including from Alcoa Aluminum, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain and associate with the paper or virtual claims file all outstanding records of treatment from the Marion VA Health Care System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the November 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements.  An explanation for the opinion expressed must be provided.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include noise exposure from his duties as an aircraft maintenance mechanic.  

The examiner must discuss the following:  1) the Veteran's in-service acoustic noise trauma around jet engine noise related to his occupational duties as a flightline mechanic; 2) the Veteran's lay statements of hearing loss during service and his wife's statements of noticing diminished hearing directly after service discharge; 3) the frequency and duration of noise exposure without hearing protection noted in the May 1958 and August 1959 Hearing Conservation reports; 4) and the post-service audiograms documenting hearing levels between June 1965 and December 1998. 

The examiner must convert the May 1958 and August 1959 audiometric results using ASA standards to ISO-ANSI standards.  (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.).

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

